Citation Nr: 0106360	
Decision Date: 03/02/01    Archive Date: 03/08/01	

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a left knee 
disability and a low back disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.  He also had periods of training duty with 
State National Guard units from 1974 to 1982.  In a March 
1986 rating action the Department of Veterans Affairs (VA) 
Regional Office (RO), St. Louis, Missouri, denied entitlement 
to service connection for a left knee disability, low back 
disability and hearing loss.  The veteran did not disagree 
with those findings in a timely manner and they became final.  

The veteran did submit a letter in June 1987 which indicated 
that he disagreed with the decision; however, because it was 
not timely, it was construed to be a reopened claim.  A 
rating decision of October 1987 confirmed the prior denials.  
The veteran filed a timely notice of disagreement with the 
denials of service connection for a left knee disability and 
hearing loss, but did not question the denial of service 
connection for a low back disability.  In March 1989 the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a left knee disability and a hearing 
loss of the left ear.  The Board granted service connection 
for a hearing loss involving the right ear.  

In October 1993 the veteran submitted a claim for an 
increased rating for hearing loss.  In November 1993 he 
attempted to reopen his claims for service connection for low 
back and left knee disabilities.  In a February 1994 rating 
action the regional office held that new and material 
evidence sufficient to reopen the claim for service 
connection for left knee and low back disabilities had not 
been submitted.  The veteran appealed from that decision.  In 
September 1994 the veteran claimed service connection for a 
hearing loss on the left.  In a December 1994 rating action 
the regional office held that new and material evidence had 
not been submitted that was sufficient to reopen that claim.  
The veteran also appealed from that decision.  

In a June 1996 decision the Board held that new and material 
evidence had not been submitted that would reopen the claim 
for service connection for hearing loss of the left ear.  The 
Board further held that the preponderance of the evidence was 
against the veteran's claim for an increased (compensable) 
evaluation for hearing loss of the right ear.  Appellate 
consideration of the issues of whether new and material 
evidence had been submitted to reopen claims for service 
connection for left knee and low back disabilities was 
deferred pending further action by the regional office.  The 
case was again before the Board in April 1998 when it was 
held that new and material evidence had not been submitted 
that would reopen the veteran's claims for service connection 
for a left knee disability and a low back disability.  

The veteran appealed the April 1998 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 
1998 motion by the Secretary of Veterans Affairs, with the 
concurrence of opposing counsel, it was requested that the 
Court vacate and remand the April 1998 Board decision.  It 
was noted that after the Board issued its decision in the 
case, the Federal Circuit overturned the test for new and 
material evidence formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) and held that the 
Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) which it deemed to be more favorable to claimants 
was controlling.  Hodge v. West, 155 F.3d. 1356 (1998).  It 
was noted that the Board's determination that the appellant 
did not present new and material evidence had relied squarely 
on the Colvin test that was invalidated by the Federal 
Circuit.  It was argued that the Board's decision should be 
vacated and remanded for application of the regulatory 
definition of new and material evidence contained in 
38 C.F.R. § 3.156(a).  In an order dated in October 1998 the 
Court vacated the Board's decision and remanded the case for 
further consideration.  

The case was again before the Board in July 1999 when the 
Board again held that new and material evidence had not been 
submitted that would reopen the veteran's claims for service 
connection for a left knee disability and a low back 
disability.  In its decision, the Board used the regulatory 
definition contained in 38 C.F.R. § 3.156(a) as the test for 
whether new and material evidence had been submitted.  

In a July 2000 joint motion by the Secretary of Veterans 
Affairs and the appellant's counsel, it was asked that the 
Court vacate the July 1999 decision and remand the appeal for 
further action.  It was indicated in the joint motion that 
the Board had not adequately discussed a June 1993 letter 
from Forbes A. McMullin, M.D., indicating that the veteran's 
military service had aggravated his left knee condition and 
the Board had also not discussed an August 1993 letter from 
David P. Auvinen, a health care provider, indicating that the 
veteran's left knee problems could be a source of 
exacerbation for his low back disability.  It was noted that 
that evidence showed that the veteran's claims for service 
connection for a left knee condition and a low back condition 
could be interrelated.  It was maintained that in accordance 
with the case of Harris v. Derwinski, 1 Vet. App. 180 (1991) 
the veteran's claim for service connection for a low back 
condition was inextricably intertwined with the claim for 
service connection for a left knee condition.  In an order 
dated in August 2000 the Court vacated the Board decision and 
remanded the matter for further action.  The case is again 
before the Board to consider the Court decision and take 
appropriate action.  

In January 1999 a claim for an increased rating for the 
veteran's right hearing loss was submitted on his behalf.  In 
a July 2000 rating action the claim was denied by the 
regional office.  A notice of disagreement was submitted 
later in July 2000 and the veteran was sent a statement of 
the case in August 2000; however, he did not submit a 
substantive appeal.  Thus, that matter is not in an appellate 
status.  


FINDINGS OF FACT

1.  In a March 1986 rating action service connection was 
denied for left knee and low back disabilities.  The veteran 
was duly notified of the decision and did not perfect an 
appeal in a timely manner.

2.  The veteran later reopened the claim for service 
connection for a left knee disability and in a January 1988 
rating action service connection for that condition was again 
denied by the regional office.  The veteran appealed from 
that decision.  

3.  In a March 1989 decision the Board of Veterans' Appeals, 
among other things, denied entitlement to service connection 
for a left knee disability.  

4.  In November 1993 the veteran submitted additional 
information for the purpose of reopening his claims for 
service connection for left knee and low back disabilities.  
In a February 1994 rating action it was held that the 
additional evidence was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  

5.  The evidence received since the March 1986 rating action 
denying entitlement to service connection for a low back 
disability and the March 1989 Board decision denying 
entitlement to service connection for a left knee disability 
is new and is material to the veteran's claims.  


CONCLUSIONS OF LAW

1.  The March 1986 rating action denying entitlement to 
service connection for a low back disability is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  The March 1989 decision by the Board denying entitlement 
to service connection for a left knee disability is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7104(a) (West 
1991); 38 C.F.R. §  3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Low Back Disability.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
the Hodge case, the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  That case removed 
the higher standard which had been added to the regulation by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1985.  Among other things, he referred 
to arthritis involving the low back in 1977.  
The veteran thereafter submitted a number of private medical 
records including reports by John R. Wagner, M.D., reflecting 
treatment for left knee conditions in 1977 and 1978.  The 
records do not refer to any low back disability.  

The veteran was examined by the VA in February 1986.  Various 
findings were recorded.  The diagnoses included degenerative 
joint disease of the lumbar spine.  In a March 1986 rating 
action service connection was denied for a low back 
disability.  The veteran was duly notified of that decision 
and did not submit an appeal.  The evidence of record at the 
time of the March 1986 rating action included the veteran's 
service medical records pertaining to his period of active 
military service which do not reflect any reference to a low 
back disability.  Service medical records from 1979 to 1983 
pertaining to his periods of training duty which do not 
reflect any reference to a back disability were also of 
record at that time.  

The evidence that has been added to the records since the 
March 1986 rating action includes a number of medical 
statement submitted by the veteran in November 1993.  These 
include a March 1993 statement by David C. Haueisen, M.D., 
indicating that he had seen the veteran during that month for 
a left knee problem and also chronic low back pain.  A May 
1991 statement by Harold E. Walters, M.D., indicates that the 
veteran had been injured on November 9, 1990.  As he was 
walking to his car while delivering pizzas his left foot 
slipped off the sidewalk into a deep hole causing his left 
ankle to slip and turn.  He also experienced a sharp pain in 
the lower portion of his back.  Various findings were 
recorded on physical examination including some restriction 
of motion of the back.  A May 1991 statement by Shawn L. 
Berkin, D.O., reflects that he had seen the veteran during 
that month for evaluation of his injury sustained on November 
9, 1990.  The veteran complained of pain and tenderness 
involving his left ankle and also pain and tenderness 
involving his low back.  A November 1990 statement by Robert 
I. Markenson, M.D. reports that the veteran had more 
complaints regarding his back and his leg.  The veteran 
believed that the back pain began after a cast was applied 
[to his ankle].  

In September 1994 the veteran provided several statements by 
David P. Auvinen, P.T., reflecting that the veteran had been 
receiving physical therapy since May 1993 following a left 
total knee replacement that month.  He currently had symptoms 
including chronic intermittent swelling of the knee and 
limitation of motion of the knee.  He also complained of a 
chronic low back dysfunction which had not been evaluated or 
treated by physical therapy.  The physical therapist stated 
it appeared that the veteran's knee limitations could be a 
source of exacerbation of his back dysfunction.  

The veteran was afforded a VA orthopedic examination in 1997.  
He had a history of left knee complaints dating back to the 
early 1970's.  He also claimed persistent spasm involving the 
low back secondary to an antalgic gait due to the left knee 
problem.  On examination there were spasms in the low back 
and decreased forward flexion.  The diagnoses included 
history of low back pain.  

The evidence submitted by the veteran subsequent to the March 
1986 rating action reflects his treatment for conditions 
including low back problems following an accident in November 
1990 which involved an injury to his low back.  The evidence 
does not tend to establish that the veteran's current low 
back problems either had their onset during his period of 
active military service or training duty or, in the case of 
degenerative arthritis, within one year following his period 
of active service or that the low back condition was caused 
by the left knee disability.  However, the July 1993 
statement by the physical therapist raises a question as to 
whether the veteran's low back condition could be aggravated 
by his left knee disability.  Service connection has not been 
established for the left knee condition; however, as will be 
discussed later, the evidence regarding the claim for service 
connection for a left knee disability is also considered new 
and material and service connection could eventually be 
established for a left knee disability.  Thus, there is a 
possibility that the veteran could be compensated for 
aggravation of his low back disability due to a 
service-connected left knee disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In the Board's judgment, the evidence that has been received 
since the February 1986 rating action is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim for service connection for a low back disability.  

II.  The Left Knee Disability.

The record reflects that in the March 1986 rating action 
service connection was denied for a left knee disability as 
well as a low back condition.  The veteran was duly notified 
of that decision and did not submit an appeal.  

The veteran later reopened his claim for service connection 
for a left knee disability and in a January 1988 rating 
action service connection for that condition was again denied 
by the regional office.  The veteran appealed from that 
decision and in March 1989 the Board of Veterans' Appeals 
affirmed the denial of service connection for a left knee 
disability.  

In November 1993 the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a left knee disability.  In a February 1994 rating action 
the regional office held that the additional evidence was not 
new and material and was insufficient to reopen the claim.  
The veteran appealed from that decision.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  
38 U.S.C.A. §§ 5108, 7104(b).  The definition of new and 
material evidence has been discussed in connection with the 
veteran's claim for service connection for a low back 
disability.  

The evidence of record at the time of the March 1989 Board 
decision included the veteran's service medical records 
pertaining to his period of active military service which 
reflect no complaints or findings regarding a left knee 
disability.  

Service medical records pertaining to the veteran's National 
Guard service reflect that, when he was afforded a physical 
examination in February 1979, a scar on his left knee was 
reported.

Service medical records pertaining to a period of active duty 
for training in June 1980 reflect that the veteran was seen 
with complaints of knee pain.  A physical examination showed 
three plus effusion and one plus crepitus.  It was indicated 
that the veteran had been working 12-hour shifts as a 
military policeman and his knee had been locking and 
swelling.  It was reported that the condition had been 
aggravated by summer camp.  

In connection with his claim for VA disability benefits 
submitted in November 1985 the record reflects that the 
veteran was hospitalized at St. Luke's Hospital in December 
1977 due to a torn left medial meniscus.  A medial 
meniscectomy was performed.  He was again treated at St. 
Luke's Hospital in 1978 due to an unstable left knee.  

Reports by Dr. Wagner reflect that in August 1978 the veteran 
had no complaints regarding his knee.  Rehabilitation had 
proceeded quite well and there was good strength of the 
quadriceps and increasing strength of the hamstring muscles.  
Physical examination showed no effusion and there was an 
excellent range of motion of the knee and tightening of the 
hamstrings.  The knee was stable.

When the veteran was seen by Dr. Wagner on May 20, 1980, he 
complained of locking of his knee.  The knee had worsened 
about a week earlier.  He had played baseball without 
problems.  Then the knee had suddenly locked and he 
experienced pain.  Dr. Wagner felt the veteran probably had a 
loose body in the knee.  

The veteran was hospitalized at the Missouri Baptist Hospital 
in July 1980 because of swelling, popping and locking of his 
left knee.  An X-ray study showed a loose body in the knee 
which was later surgically removed.  

When the veteran was examined by the VA in February 1986 
there was some limitation of motion of the left knee.  There 
was an old healed medial surgical scar.  He had an enlarged 
patella spurring.  No effusion was noted.  The assessments 
included mild anterolateral and anteromedial rotary 
instability with arthritic changes of the joint of the left 
knee.  

The regional office later received an October 1985 report by 
Herman E. Russell, M.D., indicating that he had examined the 
veteran at that time.  Various findings were made regarding 
the left knee.  The diagnosis was degenerative arthritis of 
the left knee.  

The evidence that has been added to the record since the 
March 1989 Board decision includes a number of private 
medical reports reflecting that the veteran had a total left 
knee arthroplasty in May 1993.  The medical records further 
include an April 1993 statement by Forbes A. McMullin, M.D., 
indicating that he had evaluated the veteran for his left 
knee condition during that month.  He also reported that he 
had seen the veteran back in 1977 for his left knee condition 
and, at that time, had diagnosed a torn meniscus which was 
related to a twisting injury he had sustained two weeks 
earlier.  He had then been referred to Dr. Wagner who had 
performed three surgeries for the knee condition over the 
next five years.  The current examination showed scars from 
previous surgical procedures.  The knee showed marked 
enlargement due to an exostosis.  X-rays showed far advanced 
degenerative arthritis of the left knee.  In a June 1993 
statement Dr. McMullin noted that a total left knee 
replacement had been performed in May 1993.  The knee 
condition had progressed markedly from 1977 to 1993, leading 
to the total knee replacement.  Dr. McMullin referred to a 
knee injury during military service that had been taken from 
the medical statements as presented by the veteran.  He 
stated that that had been an aggravation of his condition of 
the left knee as noted in their records of 1977.  

During the course of a hearing conducted in August 1994 the 
veteran related that there had been a weekend drill about one 
week before summer camp was to begin in 1980.  During the 
drill he had had some minor discomfort and swelling of his 
knee.  They had had a company picnic and played a game of 
baseball.  On the following Monday morning he awoke with a 
ten-degree flexion in his knee.  He called his doctor and was 
X-rayed.  The doctor indicated that there was an obvious 
foreign body lodged in the joint.  During his period of 
active duty for training he had gone to the base hospital on 
two occasions to have the fluid removed from his knee.  He 
maintained that the left knee condition had been aggravated 
by the drill and summer camp.  The veteran had provided 
similar information in prior hearings at the regional office 
in January 1988 and February 1989.  

In late 1996 and early 1997 the National Personnel Records 
Center advised the regional office that there were no 
additional service medical records of the veteran on file.  

The veteran was provided a VA orthopedic examination in 1997.  
There was no swelling or deformity of the left knee.  There 
was laxity consistent with a left total knee arthroplasty.  
There was also limitation of motion of the left knee.  The 
diagnosis was left total knee replacement without gross 
evidence of loosening.

In response to a request for additional service medical 
records of the veteran, the State National Guard advised the 
regional office in August 1997 that there was nothing in 
their records except routine physical examinations, which 
were normal.

As in the case of the veteran's claim for service connection 
for a low back disability, some of the additional evidence 
submitted since the March 1989 Board decision denying 
entitlement to service connection for a left knee disability 
is new; however, much of the evidence is not material since 
it does not tend to establish that there was any injury or 
other increase in severity of the veteran's preexisting left 
knee disability during a period of training duty.  The 
service department medical record reflecting that the veteran 
had been seen during a period of active duty for training in 
June 1980 with complaints of knee pain and the statement of 
medical examination and duty status indicating that the knee 
condition had been aggravated by summer camp were already of 
record and had been considered in the March 1989 Board 
decision.  In this regard, it should be commented that the 
report indicating that the left knee condition had been 
aggravated by summer camp was not executed by a physician, 
and, in any event, such a comment by the service department 
is not binding on the VA.  The Board concluded in the March 
1989 decision that the veteran's preexisting left knee 
condition had not been aggravated while performing annual 
training in 1980.  

The private medical records reflect that the veteran had 
additional surgery for his left knee condition in May 1993; 
however, that was many years following the veteran's active 
duty and periods of training duty and also would not tend to 
establish any aggravation of the condition during his 
military service.  The testimony presented by the veteran at 
the August 1994 hearing on appeal regarding his left knee 
condition was essentially similar to information provided at 
the prior hearings on appeal that had been considered by the 
Board in its March 1989 decision and thus was essentially 
cumulative in nature.  However, the June 1993 opinion 
expressed by Dr. McMullin that the veteran's knee injury 
during service had been an aggravation of his preexisting 
left knee disability as noted in their 1977 records is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a left knee disability.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claims for service connection for a left 
knee disability and a low back disability.  The appeal is 
granted to this extent.  


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a left knee disability 
and a low back disability, those issues must be reviewed by 
the regional office on a de novo basis.

The VA also has a duty to assist a veteran with regard to his 
claims.  This includes affording the veteran an examination 
or obtaining a medical opinion when such examination or 
opinion is necessary to make a decision on the claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat., 2096-98, (2000) (to be codified at 38 U.S.C.§§  
5103 and 5103A).  In view of the foregoing, the case is 
REMANDED to the regional office for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the nature and extent of his 
left knee disability and low back 
disability.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiner should 
express opinions as to whether the 
veteran's left knee disability was 
aggravated by the June 1980 injury while 
on active duty for training and if so, 
whether there has been aggravation of the 
veteran's low back disability by the left 
knee disability.  The degree of low back 
disability which would not be present but 
for the left knee disability should be 
identified.  The claims file is to be 
made available to the examiner for 
review.

2.  The veteran's claims should then be 
reviewed by the regional office.  The 
review should include consideration of 
the Allen case noted above.  If the 
determination regarding either issue on 
appeal remains adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

